Citation Nr: 0910118	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-20 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for migraine headaches, for the period prior to 
August 4, 2008. 

2.  Entitlement to an increased evaluation in excess of 10 
percent for a lumbar spine disability, for the period prior 
to August 6, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in part, denied increased 
ratings in excess of 30 and 10 percent assigned to the 
service-connected migraine headaches and lumbar spine 
disability, respectively.  The Veteran timely appealed the 
RO's December 2002 rating action to the Board, and this 
appeal ensued.  Jurisdiction of the claims files currently 
resides with the Atlanta, Georgia RO.  

In October 2005, the Board, in part, remanded the Veteran's 
claims of entitlement to increased ratings for migraine 
headaches and lumbar spine disability to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate consideration. 

In a June 2007 letter to VA, the Veteran raised the issues of 
entitlement to service connection for depression and a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).  As these issues 
have not been developed for appellate review, they are 
referred to the RO for appropriate action.  

By an October 2008 rating action, the RO assigned 50 and 20 
percent disability evaluations to the service-connected 
migraine headaches and lumbar spine disability, respectively, 
effective August 4, 2008 and August 6, 2007--dates of VA 
examination reports reflecting an increase in the severity of 
the service-connected disabilities.  In a December 2008 
written argument to the RO, the Veteran specifically stated 
that while he did not dispute the currently assigned 50 and 
20 percent evaluations assigned to the service-connected 
migraine headaches and low back disability, respectively, he 
disagreed with the effective dates assigned (i.e., August 4, 
2008 and August 6, 2007).  (See, VA Form 21-4138, Statement 
in Support of Claim, dated and signed by the Veteran in 
December 2008).  

The Veteran maintained that the 50 and 20 percent evaluations 
should have been assigned from 2002-the year he submitted his 
increased evaluation claim with VA.  In essence, the Veteran 
disagreed with the RO's assignment of 30 and 10 percent 
evaluations assigned to the service-connected migraine 
headaches and low back disorder prior to August 4, 2008 and 
August 6, 2007, respectively.  The Board therefore will limit 
its appellate review of the Veteran's increased rating claims 
to those listed on the title page. 


FINDINGS OF FACT

1.  On December 26, 2001, VA received the Veteran's informal 
claim for an increased evaluation for his service-connected 
migraine headaches; a formal claim was received in February 
2002. 

2.  Beginning on December 26, 2001, the Veteran's migraine 
headaches have been manifested by prostrating attacks of 
intractable daily headaches associated with photophobia, 
nausea and sonophobia and productive of severe economic 
inadaptability.  

3.  Prior to August 6, 2007, the Veteran's service-connected 
low back disorder was primarily asymptomatic, with subjective 
complaints of pain and objective evidence of full range of 
lumbar spine motion.  There was no evidence of muscle spasms, 
ankylosis or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Beginning December 26, 2001, the scheduler evaluation of 
50 percent for migraine headaches have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 
(2008). 

2.  Prior to August 6, 2007, the schedular criteria for an 
evaluation in excess of 10 percent for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292-5295 (2002); Diagnostic Codes 5235-5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  In this regard, via an 
April 2002 pre-adjudication letter to the Veteran, the RO 
specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish the 
increased rating claims discussed in the decision below, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially 
satisfied the requirements of the VCAA by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
Veteran about information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  The Board notes 
that the "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).  



In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a July 
2008 letter, the RO informed the Veteran of the Dingess 
elements.  

In Vazquez-Flores, 22 Vet. App. 37 (2008), the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim:  (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

An April 2002 pre-adjudication VCAA letter does not contain 
the level of specificity set forth in Vazquez-Flores. 
However, this procedural defect does not constitute 
prejudicial error because of evidence showing that the 
Veteran had actual knowledge of what evidence would 
substantiate his claim, and other documentation in the claims 
files reflecting that a reasonable person could be expected 
to understand what was needed to substantiate the increased 
evaluation claims.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Here, in written statements provided 
throughout the appeal, the Veteran demonstrated an 
understanding of the evidence necessary to substantiate his 
increased evaluation claims.  For example, in a June 2007 
letter to VA, the Veteran maintained that he was unable to 
perform jobs that required manual labor, in part, due to his 
service-connected low back disorder.  This discussion by the 
Veteran indicated awareness on his part that information 
about such effects, with specific examples, is necessary to 
substantiate the increased evaluation claims.  

Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.  

Additionally, and particularly in light of the Veteran's lay 
assertions of the effects of the service-connected low back 
disability on his ability to perform manual-type employment, 
the Board does not view said disorder to be covered by the 
second requirement of Vazquez-Flores, and no further analysis 
in that regard is necessary.  

Finally, in March 2004 and December 2008 Statement of the 
Case and Supplemental Statement of the Cases, respectively, 
the RO set forth and provided a discussion of the rating 
criteria used in the present case.  The Veteran was 
accordingly made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.  

Pursuant to the Board's October 2005 remand directives, VA 
examined the Veteran to determine the current severity of his 
service-connected migraine headaches and low back disability 
in August 2008 and August 2007, respectively.  Copies of the 
VA examination reports have been associated with the claims 
files.  In addition, private and VA treatment records 
pertaining to the service-connected migraine headaches and 
low back disability for the periods prior to August 4, 2008 
and August 6, 2007, respectively, have also been associated 
with the claims files.  

The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the increased evaluation claims. In fact, on a 
December 2008 Supplemental Statement of the Case notice 
response form, the Veteran specifically indicated that he did 
not have any further evidence to submit in support of his 
current appeal.  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
with respect to the increased rating claims discussed in the 
decision below.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the increased evaluation 
claims by the originating agency were insignificant and non 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

The Merits of the Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2008).

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where entitlement to compensation has already been 
established, such as in the case at bar, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Where an initially 
assigned disability evaluation is not at issue, consideration 
is also given to assigning staged ratings.  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Regarding orthopedic disabilities, it is the intention of the 
rating schedule to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as at least 
minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 
4.45, pain may be the basis for a rating for a disability 
rated based on limitation of motion, regardless of whether or 
not the limitation of motion specified in the Diagnostic Code 
criteria is shown).

Migraine Headaches

Throughout the duration of the appeal, to include the period 
prior to August 4, 2008, the service-connected migraine 
headaches have been evaluated under Diagnostic 8100.  The RO 
assigned a 30 percent evaluation prior to August 4, 2008, and 
a 50 percent evaluation thereafter, as indicated in an 
October 2008 rating decision.  In this case, as the Veteran 
has specifically disagreed with the RO's assignment of a 30 
percent evaluation prior to August 4, 2008, this is reflected 
in the Board's analysis below. 

Pursuant to Diagnostic Code 8100, a 30 percent evaluation is 
assigned for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A maximum 50 percent scheduler rating is 
warranted for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100. 

After a review of the evidence of record, the Board finds 
that a 50 percent disability evaluation is warranted for the 
Veteran's migraine headaches from December 26, 2001-the date 
VA received his informal claim for an increased evaluation 
for the aforementioned disability.  
From December 26, 2001 until August 4, 2008, VA and private 
treatment and examination reports uniformly disclose that the 
Veteran consistently described having daily intractable 
headaches that lasted an entire day, were associated with 
sonophobia, photophobia and nausea and caused him to remain 
in bed and "unable to do anything."  (See, November 2001 
report, prepared and submitted by Neurology Associates, and 
January 2004 VA examination report).  A January 2007 VA 
examination report reflects that the Veteran had complained 
of having migraine headaches approximately two to three times 
a week, which equated to ten to fourteen days a month.  He 
related that each headache lasted from two to three days.  
(See, January 2007 VA examination report).  

Thus, as the occurrence of the Veteran's migraine headache 
attacks occurred ten to 14 days a month, which is, at a 
minimum, 10 times as frequent as that required for the 30 
percent evaluation, and required him to remain in bed, the 
headaches 
could be described as frequent and completely prostrating 
attacks productive of severe economic inadaptability and more 
closely approximate the criteria for a 50 percent evaluation 
since December 26, 2001.

For all the foregoing reasons, the Board finds that beginning 
on December 26, 2001, date of VA's receipt of the Veteran's 
informal claim for an increased evaluation for his migraine 
headaches, an increased maximum rating of 50 percent is 
warranted.  As such, there is no basis for a stated rating of 
this disability pursuant to Hart.  

The benefit of the doubt is resolved in the Veteran's favor.  
See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App.49, 53-56 (1990).  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record for 
the period in question.  To this end, while the Veteran 
consistently reported that his migraine headaches rendered 
him incapacitated and "unable to do anything," he 
maintained employment at a pawn shop.  (See, January 2004 VA 
examination report).  In addition, a 50 percent evaluation 
contemplates severe economic inadaptability.  There is no 
evidence of marked interference with employment beyond the 
severe impact contemplated by the scheduler 50 percent 
evaluation.  In addition, the service-connected migraine 
headaches have not required any, let alone frequent, 
hospitalization for the period at issue.  Thus, referral for 
consideration of an extraschedular evaluation is not 
warranted.  
38 C.F.R. § 3.321 (b) (2008).

Low Back Disability

During the appeal period, the criteria for evaluating spine 
disorders was substantially revised.  Except for the code 
sections involving intervertebral disc syndrome, these 
revisions were effectuated as of September 26, 2003.  
68 Fed. Reg. 51454-51458 (August 27, 2003).

In this case, for the period in question, the RO evaluated 
the Veteran's low back disorder under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 (2002) and 5237 (2008).  The disorder 
has been assigned a 10 percent evaluation prior to August 6, 
2007, and a 20 percent evaluation thereafter, as indicated in 
an October 2008 rating decision.  In this case, as the 
Veteran has specifically disagreed with the RO's assignment 
of a 10 percent evaluation prior to August 7, 2006, this is 
reflected in the Board's analysis below.  

Under the previously applicable criteria of Diagnostic Code 
5295, addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective, September 23, 2002).

Under the previously applicable criteria of 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (effective, September 23, 2002), 
a 10 percent evaluation was assigned for slight limitation of 
motion of the lumbar spine.  A 20 percent evaluation was 
warranted for moderate limitation of motion, while a 40 
percent evaluation contemplated severe limitation of motion.  
Id. 

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation will be warranted where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.  Id.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees. 38 C.F.R. § 4.71a (Plate V) (2008) indicates 
that normal range of motion of the thoracolumbar spine 
encompasses flexion to 90 degrees and extension, bilateral 
lateral flexion, and bilateral rotation to 30 degrees.  

After a review of the evidence of record, the Board finds 
that an increased evaluation in excess of 10 percent for the 
Veteran's low back disorder under the former or new code 
revisions referable to spinal disabilities is not warranted 
prior to August 6, 2007.  VA and private treatment records 
are relatively sparse concerning any subjective complaints 
and/or clinical findings referable to the Veteran's low back.  
A February 2003 VA electromyography report of the lower 
extremities was suggestive of a mild L S1 radiculopathy.  
This finding, however, was not confirmed by further testing.  
(See, February 2003 VA outpatient report).  

When evaluated by VA in January 2004, the Veteran complained 
of low back pain that burned and ached, and which occurred 
several times a week, lasting for a day at a time.  He 
indicated that the pain traveled to his left leg, and was 
relieved with bed rest.  The Veteran denied any episodes of 
incapacitation as a result of his low back pain.  He stated 
that because of his low back disability, he had not worked 
for the previous six months.  Upon physical evaluation of the 
lumbar spine, the Veteran had normal range of motion that was 
additionally limited by pain only.  The degree of limitation, 
however, was not reported.  A straight leg raising test was 
negative, bilaterally.  The January 2004 VA examiner 
specifically indicated that there was no evidence of any 
muscle spasms, intervertebral disc syndrome or ankylosis of 
the spine.  X-rays of the lumbar spine were negative for any 
abnormal pathology.  The Veteran was diagnosed with 
lumbosacral strain.  (See, January 2004 VA examination 
report).

VA outpatient treatment records, dating from January 2003 to 
October 2006, reflect that the Veteran had primarily sought 
treatment for unrelated disabilities.  

Overall, the Board finds that for the period prior to August 
6, 2007, the Veteran's subjective complaints of pain and full 
range of lumbar spine motion are consistent with an overall 
finding of slight limitation of motion of the lumbar spine or 
mild lumbosacral strain.  The evidence does not reveal 
moderate limitation of motion of the lumbar spine, or muscle 
spasms or loss of lateral spine motion in standing position 
for a 20 percent evaluation under Diagnostic Codes 5292 or 
5295 (effective, September 23, 2002).  As previously 
reported, a January 2004 VA examiner specifically determined 
that there was no evidence of any muscle spasms or ankylosis 
of the lumbar spine.  Moreover, the Veteran's low back 
disorder does not encompass a vertebral fracture and does not 
warrant consideration as such under Diagnostic Code 5285 
(effective, September 23, 2002).  


Further, VA and private medical evidence prior to August 6, 
2007 do not support a 20 percent evaluation under the revised 
rating criteria for spinal disabilities, as forward flexion 
of the lumbar spine exceeded 60 degrees, the combined range 
of motion exceeded 120 degrees, and there were no findings 
consistent with the other criteria mentioned.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).

Finally, as a January 2004 VA examiner specifically concluded 
that the Veteran did not have intervertebral disc syndrome of 
the lumbosacral spine, and there is no other evidence to 
refute his conclusion, there exists no basis for an increased 
evaluation under the now-deleted and current codes concerning 
intervertebral disc syndrome prior to August 6, 2007.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective, September 
23, 2002), Diagnostic Codes 5237-5243 (2008).

The evidence also fails to show that the Veteran's service-
connected low back disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned 10 percent evaluation prior to August 6, 2007.  
Additionally, there is also no indication that the low back 
disorder has necessitated any instances of hospitalization 
during the period in question; thus, the Board is not 
required to remand this matter for the procedural actions 
concerning extra-schedular evaluations outlined in 38 C.F.R. 
§ 3.321(b)(1).

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent evaluation for 
the service-connected low back disorder prior to August 6, 
2007.

	(CONTINUED ON NEXT PAGE)








ORDER

From December 26, 2001, an evaluation of 50 percent is 
granted for migraine headaches, subject to the laws and 
regulations governing the payment of monetary benefits.

Prior to August 6, 2007, an increased evaluation in excess of 
10 percent for a low back disability is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


